Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
           This action is in response to the communication filed on 11/4/2019. 
Claims 28, 31-36, 39-43 are allowed. 
Claims 1-27, 29-30, 37-38 are cancelled. 

           		    Allowable Subject Matter
Claims 28, 31-36, 39-43 are allowed. 
                        
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/4/2019.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
the applicant’s representative, Mr. Justin Leonard on 12/10/2021. 

CLAIM LISTING

This listing of claims will replace all prior versions, and listings, of claims in the application:

1 – 27 (Canceled). 

28. (Currently Amended) A method performed by a user equipment in a wireless communication system, the method comprising:
receiving at the user equipment, from core network equipment, a 5G Non-Access Stratum (NAS) message in the form of a Registration Accept including a public key of a home network of the user equipment with which a subscriber identifier associated with the user equipment is to be encrypted by the user equipment;
in response to receiving the Registration Accept, transmitting acknowledgement information acknowledging reception of the Registration Accept;
storing the public key of the home network in an elementary file in a universal subscriber identification module in the user equipment;
encrypting the subscriber identifier for the user equipment using the public key of the home network; and
transmitting the subscriber identifier as encrypted by the public key of the home network.



30. Cancelled.

31. (Previously Presented) The method of claim 28, wherein Registration Accept is signaled according to a security context previously established between the user equipment and the core network equipment.

32. (Previously Presented) The method of claim 28, wherein the Registration Accept is integrity protected and/or ciphered using a key shared between the user equipment and the core network equipment.

33. (Previously Presented) The method of claim 28, wherein the subscriber identifier is a long-term subscriber identifier or a permanent subscriber identifier.

34. (Previously Presented) The method of claim 28, wherein the subscriber identifier is or is a portion of an International Mobile Subscriber Identity (IMSI).

35. (Previously Presented) The method of claim 28, wherein the subscriber identifier is a pseudonym identifier associated with a long-term subscriber identifier or a permanent subscriber identifier.



processing circuitry and memory, the memory containing instructions executable by the processing circuity whereby the user equipment is configured to:
receive at the user equipment, from core network equipment, a 5G Non-Access Stratum (NAS) message in the form of a Registration Accept including a public key of a home network of the user equipment with which public key of the home network a subscriber identifier associated with the user equipment is to be encrypted by the user equipment;[[, and]]
in response to receiving the Registration Accept, transmit acknowledgement information acknowledging reception of the Registration Accept;
store the public key of the home network in an elementary file in a universal subscriber identification module in the user equipment;
encrypt the subscriber identifier for the user equipment using the public key of the home network; and
transmit the subscriber identifier as encrypted by the public key of the home network.
37. Cancelled.

38. Cancelled.

39. (New) The user equipment of claim 36, wherein Registration Accept is signaled according to a security context previously established between the user equipment and the core network 

40. (New) The user equipment of claim 36, wherein the Registration Accept is integrity protected and/or ciphered using a key shared between the user equipment and the core network equipment.

41. (New) The user equipment of claim 36, wherein the subscriber identifier is a long-term subscriber identifier or a permanent subscriber identifier.

42. (New) The user equipment of claim 36, wherein the subscriber identifier is or is a portion of an International Mobile Subscriber Identity (IMSI).

43. (New) The user equipment of claim 36, wherein the subscriber identifier is a pseudonym identifier associated with a long-term subscriber identifier or a permanent subscriber identifier.

Prior Art of Record
            The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Feng et al US Patent 10,694,552 teaches device’s secure connection with requested formats and rapid connection establishment in multiple environments, where terminal equipment determines connection establishment request format adopted for sending connection establishment request message from multiple connection request formats to base station.

Lee et al US Patent 10,637,835 teaches security schemes with access stratum security with per-cellular device access stratum security context at a cellular internet of things (CIOT) base station with gateway, serving gateway node with first key and second and parameter unique to base station. 

Nair et al US Patent 10,470,042 teaches SMS secure message service encrypted using encryption key in user device and access mobility management function with encrypted SMS message with NAS header (non-access stratum) with integrated key. 

Muhanna et al US Patent 10,382,206 teaches Embodiment mutual authentication and security agreement (MASA) protocols with generation of integirity and encryption keys to securely communicate private information exchanged between UEs (user equipment) and various other network devices such as (base station, MME, HSS etc). 

Pudney et al US Patent 9,992,670 teaches authentication of device and service using SGSN (serving GPRS support node) with home public land mobile network by generation of cipher key for encryption of packet switched data between mobile device and server. 

Anchan et al US Patent 9,591,460 teaches dynamically controlling group priority access to a wireless network for plurality of subscriber devices, with broadcast / 

Lee et al US Publication 2020/0145211 teaches secure communication between UE (user equipment) and system parameter identified network identity such as public key and cell identifier during connection procedure with base station where portion of message includes private information.  

                                        REASONS FOR ALLOWANCE
          The following is an examiner’s statement of reasons for allowance:
Examiner finds amended claims dated 12/10/2021 are persuasive for reason of allowance.  
The prior art of record does not explicitly disclose, in light of other features recited in independent claims 28 and 36 as follows :
Claims 28 and 36 ‘ .. receiving at the user equipment, from core network equipment, a 5G Non-Access Stratum (NAS) message in the form of a Registration Accept including a public key of a home network of the user equipment with which a subscriber identifier associated with the user equipment is to be encrypted by the user equipment;
in response to receiving the Registration Accept, transmitting acknowledgement information acknowledging reception of the Registration Accept;
storing the public key of the home network in an elementary file in a universal subscriber identification module in the user equipment;
encrypting the subscriber identifier for the user equipment using the public key of the home network; and
transmitting the subscriber identifier as encrypted by the public key of the home network.’ with additional detailed steps in claim(s) as described in independent claim(s) on 12/10/2021. 
However, each of the cited references or reference from the updated search, at least, fails to teach or suggest in combination with the rest of the limitations recited in the independent claim(s).
None of the previous cited prior art references or reference(s) from the updated search yield any specific references that would reasonably, either singularly or in combination with previous cited reference, result a reasonable and proper rejection for each of the cited feature limitations of the independent claim(s) under 35 U.S.C. 102 or 35 U.S.C. 103 with proper motivation.
Dependent claims depend on allowed independent claims, therefore they are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRAL S LAKHIA whose telephone number is (571)270-3363.  The examiner can normally be reached on 8 am - 6 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRAL S LAKHIA/Examiner, Art Unit 2431